United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40121
                        Conference Calendar



CURTIS LEE WILSON,

                                    Plaintiff-Appellant,

versus

MONA HOLT, Correctional Officer 3; SHERRY DICKENS, Correctional
Officer 3; KATHLEEN J. TABOADA, Correctional Officer 3;
SHERRI L. MILLIGAN, Property Manager; KAREN J. NORMAN,
Correctional Officer 5,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:04-CV-507
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Curtis Lee Wilson, Texas prisoner # 500061, appeals the

district court’s dismissal of his pro se, in forma pauperis

(IFP), 42 U.S.C. § 1983 complaint as frivolous.   Wilson’s

complaint sought the return of personal property and compensation

for damages.   Wilson argues that the district court erred in

concluding his claim was barred.   We review de novo.     See

Alexander v. Ieyoub, 62 F.3d 709, 712 (5th Cir. 1995).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40121
                                 -2-

     “Under the Parratt/Hudson doctrine, a state actor’s random

and unauthorized deprivation of a plaintiff’s property does not

result in a violation of procedural due process rights if the

state provides an adequate postdeprivation remedy.”      Id.

(footnote omitted); Parratt v. Taylor, 451 U.S. 527, 541-44

(1981), overruled in part not relevant here, Daniels v. Williams,

474 U.S. 327 (1986); Hudson v. Palmer, 468 U.S. 517, 533 (1984).

Texas has an adequate postdeprivation remedy for Wilson’s

asserted loss; thus, Wilson’s claim was not properly raised in a

42 U.S.C. § 1983 action.    See Murphy v. Collins, 26 F.3d 541, 543

(5th Cir. 1994).

     Wilson’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).          As the

appeal is frivolous, it is DISMISSED.      See 5TH CIR. R. 42.2.    The

dismissal of this appeal as frivolous and the district court’s

dismissal as frivolous both count as strikes for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Wilson is cautioned that if he accumulates

three strikes, he will not be permitted to proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.